Emission Reduction Purchase Agreement             Page 1 of 10 


Exhibit 10.2

EMISSION REDUCTION PURCHASE AGREEMENT
(ERPA)

between

(the "Purchaser")

UNITED BEST TECHNOLOGY LIMITED

Suite 1001-4A,Champion Building
287-291 Des Voeux Road, Central Hong Kong

Tel : 852-2405 6999 Fax: 852-2492 3777

Email: trivutruong2004@yahoo.ca

President-General Director : Dr. Tri Vu Truong

and

(the " DakRong 4 Hydro Power-CDM Project Proponent")., henceforth
“VIETNAM PROJECT PROPONENT”

Sponsor: THUONG HAI JOINT STOCK COMPANY

Address: 162 Tran Hung Dao Street, Dong Ha Town, Quang Tri Province
Mobile phone:+84 903506645
Telephone: +84 53 857 621
Fax: +84 53 855 316

General Director: Mr. Nguyen Quang Chuoc

 

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-7:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 2 of 10        Interpretation and
Definitions In this Agreement, unless otherwise required by the context, all
capitalized terms shall have the  meaning set forth in the definitions below.   
Additional  Means any Certified Emission Reduction (CER) generated by the
Project  Emission  that is in excess of [50,000] Certified Emission Reductions
(CERs) per  Reduction:  annum.     Agreement:  Means this Emission Reduction
Purchase Agreement.    Annex B Countries:  Means the countries listed in Annex B
to the Kyoto Protocol having    committed themselves to reduce or limit their
GHG emissions.     Annex I Countries:  Means the parties to the UNFCCC listed in
Annex I thereto (Annex I    consists of industrial countries and countries in
transition).     Anticipated  Means up to [50,000] Certified Emission Reductions
(CERs) per annum  Emission  during the Crediting Period, anticipated to be
generated by the Project  Reduction:  and calculated in accordance with the
Kyoto Rules.    Baseline:  Means the scenario that reasonably represents the
anthropogenic    emissions of GHG that would occur in the Host Country in the
absence of    the Project, determined in accordance with the Kyoto Rules.   
Business Day:  Means a day on which banks are open for general business in
Vietnam.    Carbon Dioxide  Means a metric measure used to compare the emissions
of various GHG  Equivalent:  based upon their global warming potential.  
Certification:  Means the written confirmation by an Operational Entity of an
Emission    Reduction resulting from a CDM project and having passed the 
Verification procedure according to the Kyoto Rules.    Certified Emission 
Means a unit of Emission Reduction issued pursuant to Article 12 of the 
Reduction (CER):  Kyoto Protocol and the requirements of the Kyoto Rules
(including    Certification), equal to one metric ton of Carbon Dioxide
Equivalent    resulting from a CDM project.    Clean Development  Means the
flexible mechanism established by Article 12 of the Kyoto  Mechanism (CDM) : 
Protocol providing for Annex I Countries to implement projects that reduce   
emissions in non-Annex I Countries in return for CERs and assist the non-   
Annex I Countries in achieving sustainable development and contributing    to
the ultimate objective of the UNFCCC.    Crediting Period:  Means, until
December 31, 2026.    Emission  Means reduction in emission of GHG achieved,
calculated in accordance  Reduction:  with the Kyoto Rules.    Executive Board: 
Means the international authority elected by the representatives of the   
parties to the Kyoto Protocol responsible for monitoring the CDM process.    
First Commitment  Means October 25, 2007 until December 31, 2026. Period:    
Force Majeure:  Means any circumstance or condition beyond the control of either
party to    this Agreement affecting the performance of its obligations under
this    Agreement including in particular wars, insurrection, natural disaster
or    equivalent circumstances.

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-7:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 3 of 10      Greenhouse Gases  Means
the six gases listed in Annex A to the Kyoto Protocol.  (GHG):    Host Country: 
Vietnam   Kyoto Protocol:  Means the protocol to the UNFCCC adopted at the third
conference of the    parties to the UNFCCC in Kyoto, Japan, on December 11,
1997.    Kyoto Rules:  Means the UNFCCC, Kyoto Protocol, the Bonn agreement,
the    Marrakesh Accords, any relevant decisions, guidelines, modalities and   
procedures made pursuant to them and/or any succeeding international   
agreements as amended and/or supplemented from time to time and    which include
those rules specifically required to be met for the issuing    and transfer of
CERs.   Letter of Approval  Means a binding approval of the Project by the Host
Country together with  (LOA):  an approval of the transfer of CERs.   Monitoring
Report:  Means an annual report to be provided by Owner setting out the total   
number of Emission Reductions generated by the Project during the    previous
year according to the Kyoto Rules, international Monitoring rules    and the
PDD.   Monitoring:  Means the collection and record of data allowing the
assessment of    reductions in GHG emissions resulting from the Project
conducted in    accordance with the Kyoto Rules.   Operational Entity:  Means an
independent entity accredited by the Executive Board being the    executive body
for CDM and inter alias responsible for determining    whether a project and the
resulting Emission Reductions meet the    requirements of Article 12 of the
Kyoto Protocol.   Project Design  Means a detailed description of the Project to
be submitted for Validation  Document (PDD):  prepared in accordance with the
Kyoto Rules, the UFG and the Directive    and attached as Annex III. The
Purchaser will be responsible for providing  PDD development for Registration of
the Project.   Project:  Means the proposed CDM project described in the PDD and
other    documents describing the implementation and economics of the Project   
attached in Annex IV.   Registration:  Means the official registration of a CDM
project by the Executive Board    according to the Kyoto Rules.   UNFCCC:  Means
the United Nations Framework Convention on Climate Change    adopted in New York
on May 9, 1992.   Unit Price:  Means the price payable by Purchaser to Project
Proponent per Certified    Emission Reduction (CER) which is equal to:    
United Best Technology will purchase certified CER generated by this    project
for the year 2007 to 2012 with options of extension for another 7    years plus
7 years under same terms and conditions. The Project    Proponent will be paid
(85)% of net revenue from sale of certified CER    generated as received by Viet
nam Project Proponent from this project    after initial one time $(75,000)USD
of first revenue payment to United    Best Technology for the funding the CDM
process. The purchase price by    United Best Technology is fixed as (10)$US/CER
minus tax and sale    commission.

 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-7:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 4 of 10      Validation:  Means the
assessment of the PDD, including the Baseline, by an    Operational Entity,
determining its compliance with the Kyoto Rules.    Verification:  Means the
periodic independent review and ex post determination of the    monitored
reductions in GHG emissions that the Project has achieved    during a specified
period of time by an Operational Entity in accordance    with the Kyoto Rules.
The project's owner will be Responsible for    providing periodical monitoring. 
 


Unless otherwise specified, references to clauses are to clauses of this
Agreement, references to legal provisions
are references to such provisions as in effect from time to time, use of a
gender includes any gender and use of the
plural includes the singular and vice versa where the context requires.

All headings and titles are inserted for convenience only and shall not be
deemed part of this Agreement or taken
into consideration in its interpretation.

1. Preamble

The Project is located on the territory of the Host Country.

2.   Contractual Obligations    2.1. Anticipated Emission Reductions    2.1.1.  
Upon Registration of the Project, Purchaser shall endeavor to implement the
Project in      accordance with the PDD and other documents describing the
implementation and      economics of the project attached in Annex IV at its own
risk and expense. It is hereby      acknowledged and agreed between the parties
hereto that Purchaser does not warrant      the generation of, and is not
obliged to generate, any CERs, whether by the Project or      otherwise.   
2.1.2.    If the Project generates CERs, Project Proponent shall, to the extent
it is legally possible      and permissible, transfer or cause to be transferred
to Purchaser all rights (and, to the      extent legally possible and
permissible, legal title) which Project Proponent may have in      the
Anticipated Emission Reductions generated during the Crediting Period to
Purchaser.    2.1.3.   Purchaser shall pay to Project Proponent the Unit Price
for each Anticipated Emission      Reduction generated by the Project and in
which the Project Proponent's rights are      transferred to Purchaser in
accordance with clause 3 below.    2.2.   Additional Emission Reductions   
2.2.1.   If Additional Emission Reductions are generated by the Project during
the Crediting      Period, Project Proponent shall offer any Additional Emission
Reductions to Purchaser      subject to the terms and conditions of this
Agreement and at a price per Additional      Emission Reduction equal to the
Unit Price. If Purchaser does not wishes to exercise the      purchase option
then Project Proponent may deal with the Additional Emission      Reductions as
it wishes.    2.2.2.   Additional Emission Reductions offer by the Purchaser
shall be made as soon as 

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-7:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 5 of 10          possible after such
Additional Emission Reductions have been generated, but no later      than
December 31 of the year subsequent to the calendar year in which such
Additional      Emission Reductions have been generated.   2.2.3.   Purchaser
shall be entitled to accept such offer as a whole or in part and shall notify
to      Project Proponent within one month after receipt of such offer, whether
and to what      extent it accepts the offer. If Purchaser does not respond
within this deadline the offer      shall be deemed to be rejected by Purchaser.
  2.2.4.   To the extent Purchaser accepts the offer, Project Proponent shall,
to the extent it is      legally possible and permissible, transfer or cause to
be transferred to Purchaser all      rights (and, to the extent legally possible
and permissible, legal title) which Project      Proponent may have in those
Additional Emission Reductions in respect of which      Purchaser has accepted
such offer, within two months after acceptance of such offer by      Purchaser.
  2.2.5.   To the extent Purchaser rejects such offer of Additional Emission
Reductions or such offer      is deemed rejected by Purchaser, Project Proponent
shall be free to enter into contracts      with other parties for the sale of
such Additional Emission Reductions or to otherwise      deal with such
Additional Emission Reductions as Project Proponent wishes.    2.2.6. Purchaser
shall pay to Project Proponent a price equal to the Unit Price for each     
Additional Emission Reduction in respect of which Purchaser has accepted such
offer.    2.3.   Emission Reductions generated after the Crediting Period      
If the Project generates any Certified Emission Reductions after the Crediting
Period,      Purchaser shall enter into negotiations with Project Proponent with
a view to concluding      an agreement on the purchase of such Certified
Emission Reductions based on the      principles of this Agreement but amended
in order to reflect the international and/or      national rules then
applicable.          3. Transfer       Transfer to Purchaser of all the rights
(and, to the extent legally possible and permissible,      legal title) which
Project Proponent may have in a Certified Emission Reduction shall      have
occurred upon the transfer of a CER from the register of the Executive Board to
a      register in favor of Purchaser or such other account or register
Purchaser has notified to      Project Proponent in writing.          4.  
Payment   4.1. Payment for Certified Emission Reductions   4.1.1. Payment by
Purchaser to Project Proponent for the Certified Emission Reductions (the     
rights in which are transferred pursuant to clause 3) shall be made on the last
Business      Day of the month in which a 40 Business Day period, starting at
the day on which      Purchaser has received satisfactory evidence of the
transfer as provided for in Clause 3,      has elapsed.   4.1.2. All payments
shall be made to the accounts specified in Annex [I] hereto or such other 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-7:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 6 of 10             account as may
from time to time be notified to the other party in writing.     4.1.3.   All
payments shall be made in US Dollars.   4.1.4.   Subject to clause 4.1.5 below,
all taxes, fees, costs or other expenses in connection with      the generation
of CERs by the Project and their Registration and transfer (including VAT     
in any jurisdiction Purchaser duly notifies Project Proponent to transfer CERs
as in      Clause 3, if applicable) shall be borne by Project Proponent and
purchaser.    4.1.5. The share of the proceeds from CERs generated by the
Project to be used to cover      administrative expenses according to the Kyoto
Rules shall be borne by Project      Proponent and Purchaser in equal shares .  
    The share of the proceeds from CERs generated by the Project to be used to
assist      developing countries that are particularly vulnerable to the adverse
effects of climate      change to meet the costs of adaptation according to the
Kyoto Rules shall be borne by      Project Proponent and Purchaser in equal
shares.     5.   Termination and Remedies   5.1.     Either party (the
"Non-defaulting Party") shall be entitled to terminate this Agreement by     
written notice to the other party with immediate effect if any of the following
events      occurs:   5.1.1.   the other party commits a breach of any of its
obligations under this Agreement and, in the      case of a breach capable of
being remedied, such breach remains unremedied for more      than 30 Business
Days after it has been requested in writing by the Non-defaulting Party      to
remedy the breach; or   5.1.2.   the other party goes into liquidation (whether
voluntary or otherwise), is unable to pay its      debts as they fall due, is
wound up, makes any compromise, composition or other      arrangement with its
creditors generally, or becomes subject to any administration order.    5.2.
Force Majeure       Should either party be impeded wholly or in part from
fulfilling any of its obligations under      the Agreement for reasons of Force
Majeure, such obligation shall be suspended to the      extent and for as long
as such obligation is affected by Force Majeure and the impeded      party shall
be entitled to such extension of time as may be reasonably necessary.       
Either party shall notify the other party of the existence and date of beginning
of an event      of Force Majeure that is likely to impede its performance under
the Agreement within 5      Business Days after having obtained knowledge of any
such event. Either party shall      likewise advise the other of the date when
such event ended and shall also specify the      re-determined time by which the
performance of its obligations hereunder is to be      completed.       Project
Proponent and Purchaser shall consult with each other with a view of
determining      any further appropriate action if a condition of Force Majeure
is to continue after 20      Business Days from the date of giving notice
thereof.       Neither party shall be liable for damages or have the right to
terminate this Agreement for      any delay in performing hereunder if such
delay is caused by Force Majeure; provided, 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-7:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 7 of 10          however, that the
non-impeded party shall be entitled to terminate such part of the      Agreement
that remains unfulfilled, if the condition of Force Majeure is to continue after
6      months from the date of giving notice thereof.     6.   Change in
Circumstances       If any change in circumstances (i.e. a change of scientific
basics or applicable standards      relating to the Baseline methodology and/or
the applicable criteria for Verification and      Certification of the resulting
Emission Reductions) occurs which substantially affects the      Project, the
parties to this Agreement shall enter into negotiations with a view to adapt   
  the Project and its implementation or any relevant provision of this
Agreement, as may      be necessary or useful. A change in circumstances shall
in no event be considered      substantially affecting the Project if at least
50% of the Anticipated Emission Reductions      can be generated.       The
parties to this Agreement shall cooperate and make their best efforts to enable
the      continuation of the Project in accordance with the new circumstances
and to achieve the      generation and transfer of the Anticipated Emission
Reductions.       If any of the documents related to the Project and submitted
at any time during the term      of this Agreement fails to be approved by such
authority whose approval is required      under the Kyoto Rules or otherwise
appears to be non-compliant with any relevant      standards or conditions of
the Kyoto Rules, Project Proponent and Purchaser shall      discuss whether or
not the relevant documents are to be revised and resubmitted.      7.  
Conditions Precedent       This Agreement shall enter into force upon
satisfaction of the following conditions      precedent:                   1.
Conclusion of a binding agreement with the Host Country.       8. Miscellaneous
  8.1.   Assignment and subcontracting     Neither party shall, without the
written consent of the other party, assign or transfer the      Agreement or the
benefits or obligations thereof or any part thereof to any other person.    8.2.
  Confidentiality and Disclosure     The parties shall treat as confidential all
information obtained as a result of entering into      or performing this
Agreement which relates to the provisions of this Agreement, the     
negotiations relating to this Agreement and the subject matter of this
Agreement.        No party shall disclose any such confidential information to
any third party, except in      those circumstances where disclosure is required
in order to comply with any laws or      regulations, including without
limitations the Kyoto Rules.   8.3.   Notices       Any communications to be
made under or in connection with this Agreement shall be 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-7:

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement    Page 8 of 10          made in writing
(including by facsimile) to the address or facsimile number, from time to     
time designated by the party to whom the communication is to be made to the
other party      for that purpose. The address and facsimile number so
designated are set out in Annex      [I] hereto. A        Communication will
only be effected, if sent by mail, when delivered to or rejected by the     
recipient, if sent by facsimile, when a transmission report shows that the
facsimile has      been sent.   8.4.   Entire Agreement       This Agreement
embodies the whole and only agreement of the parties with respect to      the
subject matter hereof, and no prior or contemporaneous oral or written agreement
or      understanding shall be deemed to constitute a part of this Agreement,
unless expressly      referred to herein, or attached hereto, or specifically
incorporated by reference herein.      The Annexes and schedules to this
Agreement constitute integral parts of this Agreement      and shall therefore
be deemed part of this Agreement.   8..   Amendments       This Agreement may
only be amended with the written consent of the parties hereto.    8.6.   Costs
and Expenses       Each party shall bear its own costs and expenses in relation
to the negotiation,      preparation, execution and carrying into effect of this
Agreement.   8.7.   Severability       If any part or provision of the Agreement
is or becomes illegal, void or unenforceable in      any respect, the remaining
parts or provisions shall not be affected or impaired. Any      deficiency in
the Agreement resulting there from shall be amended by way of     
interpretation of the Agreement having due regard to the parties intent.   8.8.
  Governing law       This Agreement shall be governed and construed in
accordance with English law      excluding its rules on conflicts of laws.  
8.9.   Jurisdiction       The parties irrevocably submit to the exclusive
jurisdiction of the courts having jurisdiction      in commercial matters for
England with regard to all disputes arising out of or in      connection with
this Agreement, its violation, termination or nullity.   8.10.   Counterparts  
    This Agreement shall be executed in two counterparts with one copy for
Project      Proponent and one for Purchaser. If there are any discrepancies
between the English      and the Vietnamese version, the English version will
prevail .


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-7:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                       
Page 9 of 10

 

PARTIES TO THE AGREEMENT

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined
above, this 25 th day of October, 2007, in the presence of:

Purchaser:              DR. TRI VU TRUONG  President-General Director : Dr. Tri
Vu Truong        Project Proponent:      
                                                           NGUYEN QUANG CHUOC
General Director: Mr. Nguyen Quang Chuoc          Witness No 1  Witness No 2    
   BUI THI LAN HUONG  LE QUOC HUNG  Msc. Bui Thi Lan Huong  Msc. Le Quoc Hung 
CERtech Environment inc-Canada  Engineer Viet nam 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-7:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 10 of 10   ANNEX I:        1. The
salient features of DakRong4 Hydro Power Projet at DakRong4 District, Quang Tri
Province, Vietnam.          No  Parameters  Symbols  Units Value 1  Catchment
area  F  km2 717.00 2  Long-term average annual rainfall  Xo  mm 2600 3  Average
flow  Q  m3/s  42 4 Total amount of average annual flow    W0    106  m3     5 
Specific runoff  M0  l/s.km2      6  Normal water level  MNDBT  m 140 7  Dead
water level  MNC  m 135 8  Surface area with normal water level  F  km2 0.7 9 
Designed head  Htt  m 30 10  Designed discharge  QTK  m3 /s  70 11  Installation
capacity  Nlm  MW 17 12  Firm capacity P=85%  Ndb  MW 3 13  Number of unit  z 
     03 14  Estimated Annual Electricity Generation  Eo  106 kWH 70.13 15 
Estimated Annual Operation Hours  hsd  h 4.125 16 Annual estimation of the
emission
reduction, tCO2 eq  CERs tCO2 eq 39.971 17  Resettlement     person 16 18
Compensation (land, tree, farm, property,
etc…)    106 USD   1.2 19  It is run off river hydropower plant        No 20 New
hydropower project with reservoirs
having power densities (installed capacity
devided by the surface area at full reservoir
level) greater than 4 W/m2 .      24.29


4.     

Project time schedule.

   

Year of 2007: Feasibility study is planned to be completed by the 4th quarter of
2007.

 

Year of 2008: Technical design is planned to be completed by 2nd quarter.

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-7:

 

--------------------------------------------------------------------------------